             Case 17-30132-KKS     Doc 35       Filed 01/31/19   Page 1 of 4



                  UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

IN RE:                                              CASE NO. 17-30132-KKS
                                                    CHAPTER 13
DALE EUGENE BROXSON


                 Debtor                     /

      TRUSTEE'S NOTICE OF PAYMENT OF UNCLAIMED FUNDS

      COMES NOW, LEIGH D. HART, Trustee, and hereby files this Notice of

Payment of Unclaimed Funds, and in support thereof hereby states:

   Unclaimed Fund
   Check Number   Amount                Payee Name & Address


   0558402            $4,104.00         FEDERAL NATIONAL MORTGAGE
                                        ASSOCIATION
                                        FANNIE MAE)
                                        P.O. BOX 8001
                                        FISHERS, IN, 46038

   1. The name and address listed for the Payee is most recent address contained

      in the Court's records, to wit:

         ¨ Proof of Claim Number:           ;

         ý Schedules;

         ¨ Notice of transfer/Assignment of Claim;

         ¨ Correspondence in writing with Payee;
         Case 17-30132-KKS       Doc 35   Filed 01/31/19   Page 2 of 4



      ¨ Other (Provide Explaination and any Case Docket citation):

      __________________________________________________________

      __________________________________________________________

2. Check(s) mailed to the above-listed Payee(s) at the address listed above

   have been:

      ¨ Returned by the United States Postal Service marked “Forwarding

          Time Expired/Unable to Forward.” Trustee has made a good faith

          effort to verify/obtain the correct mailing address and deliver funds to

          Payee before presenting this notice;

      ý Refused by Payee;

      ¨ Disbursed and check has not been negotiated;

      ¨ Other (Provide Explanation):

      __________________________________________________________

      __________________________________________________________

3. Trustee has stopped payment on outstanding unclaimed fund check(s)

   identified in this Notice.

4. Any check(s) which were undeliverable by the United States Postal Service

   are in the Trustee's files.

5. Pursuant to the provisions of 11 U.S.C. § 347, simultaneously with filing
        Case 17-30132-KKS     Doc 35   Filed 01/31/19   Page 3 of 4



  this Notice the Trustee has delivered a check to the Clerk of this Court equal

  to the amounts listed above for each Payee, for deposit into the Court's

  Registry.

6. An applicant requesting reimbursement for Unclaimed Funds deposited with

  the Court must complete an "Application for Payment of Unclaimed Funds."

  This form and instructions can be located on the Court's website:

  http://www.flnb.uscourts.gov/ under Court Resources.


                                  Respectfully submitted,

                                  /s/ Leigh D. Hart or
                                  /s/ William J. Miller, Jr.
                                  OFFICE OF THE CHAPTER 13 TRUSTEE
                                  POST OFFICE BOX 646
                                  TALLAHASSEE, FL 32302
                                  ldhecf@earthlink.net
                                  Telephone: (850) 681-2734
                                  Facsimile: (850) 681-3920
                   Case 17-30132-KKS   Doc 35   Filed 01/31/19   Page 4 of 4



                             CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and accurate copy of the foregoing has

been furnished by electronic filing or first class mail to:

DALE EUGENE BROXSON, 76 CHASE RUN, MIRAMAR BEACH, FL 32550

LEWIS & JURNOVOY, P.A., 1100 NORTH PALAFOX STREET, PENSACOLA,
FL 32501

FEDERAL NATIONAL MORTGAGE ASSOCIATION, FANNIE MAE), P.O.
BOX 8001, FISHERS, IN, 46038

on the same date as reflected on the Court's docket as the electronic filing date for
this document.


                                          /s/ Leigh D. Hart or
                                          /s/ William J. Miller, Jr.
January 31, 2019
                                          OFFICE OF THE CHAPTER 13 TRUSTEE
